Citation Nr: 0524442	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  02-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in March 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned member of the Board in July 2004.  

The case was remanded by the Board in October 2004.  


FINDING OF FACT

Hypertension more likely than not had its onset during 
service.  


CONCLUSION OF LAW

Hypertension was incurred in service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letters dated in November 2000, January 2002, and May 
2003, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including hypertension, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is seeking service connection for hypertension 
that, he states, had its onset while he was on active duty.  
Review of the evidence shows that the service medical records 
are not available, having been certified as missing from the 
National Personnel Center in St. Louis, Missouri.  The 
veteran has testified at two hearings on appeal that he was 
diagnosed as having hypertension while he was on active duty 
and was taking medication for this disorder at the time of 
his discharge from active duty in 1973.  

Available medical records include records of treatment that 
the veteran received while was working in Saudi Arabia 
beginning in December 1974.  At that time, the veteran's 
blood pressure reading was 120/86.  These records show that 
the veteran was being evaluated for high blood pressure at 
that time.  Later records show that the veteran was placed on 
medication for blood pressure readings as high as 175/120.  

In a statement dated in January 2002, the veteran's private 
physician indicated that he had treated the veteran since May 
1997 and that the veteran had had a number of strokes and an 
angioplasty throughout the preceding years.  The physician 
rendered an opinion that the veteran's hypertension had very 
probably, more likely than not, been a longstanding problem 
since early adulthood, which would include the veteran's 
active duty military career.  The examiner reiterated this 
opinion in a June 2002 letter, wherein he stated that he had 
reviewed the veteran's medical records over the past years, 
from 1974 to 1981.  

An examination was conducted by VA in December 2004.  At that 
time, the examiner reviewed the veteran's medical records and 
conducted a thorough physical examination.  The pertinent 
diagnosis was essential hypertension.  The examiner did not 
render an opinion, as requested, as to whether it was at 
least as likely as not (probability of 50 percent or greater) 
that the veteran's hypertension was related to service.  In a 
March 2005 opinion, the examiner who evaluated the veteran in 
December 2004 stated that it was at least as likely as not 
that the veteran's hypertension had its onset during the 
veteran's service tenure.  The case was referred back to the 
examiner because he had not provided a rationale for this 
opinion.  In April 2005, the same physician noted that there 
were no medical records showing a diagnosis of hypertension 
while the veteran was on active duty so that it was unlikely 
that the veteran's hypertension was diagnosed in service.  

It is unfortunate that the veteran's service medical records 
are not available for review.  There are, however, 
indications in the record that he first had manifestations of 
hypertension prior to the first documented episode in 
December 1974.  Careful review of the record shows that the 
veteran was evaluated for high blood pressure despite a 
normal blood pressure reading of 120/86 at that time.  
(Hypertension is persistently high arterial blood pressure 
with suggested threshold levels starting at 140-mm/Hg 
systolic and 90 mm/Hg diastolic.  Dorland's Illustrated 
Medical Dictionary 799 (27th ed. 1988).)  The veteran's 
private physician indicated that it was likely that the 
hypertension had first become manifest during service, an 
opinion that was echoed by the VA physician in March 2005,  
While that physician appeared to back off the opinion in 
April 2005, his comments that there was no diagnosis of 
hypertension during service would seem to be obvious given 
the fact that the veteran's service medical records have been 
lost.  

After reviewing the veteran's credible testimony at his 
hearings on appeal, and reviewing the complete available 
medical records, which include two opinions that the 
hypertension more likely than not had its onset during 
service, the Board finds that service connection for 
hypertension is warranted.  


ORDER

Service connection for hypertension is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


